Citation Nr: 1547178	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-00 637	)	DATE
	)
 )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right hip disability.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine.

3.  Whether the decision to sever service connection for a separate evaluation for shortening of the left lower extremity was proper, including whether the original grant was based on clear and unmistakable error (CUE).

4.  Entitlement to a rating higher than 30 percent for residuals of a left tibia fracture with fusion of the left knee and shortening of the left lower extremity.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2004 and October 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims in June 2014 to give the Veteran an opportunity for a hearing.  A hearing was scheduled for July 2015; however, he is withdrawing this appeal, so there is no longer any need for a hearing concerning these claims.  38 C.F.R. § 20.704(e) (2015).

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in this appeal, the Veteran withdrew all claims at issue in this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal concerning these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

According to an August 2015 statement, the Veteran is withdrawing this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


